Title: Marie Louise Martel Walsh to Thomas Jefferson, 26 November 1818
From: Walsh, Marie Louise Martel
To: Jefferson, Thomas


          
            
              Monsieur
              ce 26 9bre 1818
            
            la haute Consideration et le profond respect que feu mr Walsh mon epoux m’a inspiré pour votre personne, joints a la conviction ou je Suis de votre Caractere genereux; m’enhardissent a vous entretenir de mes malheurs, et implorer votre Bienveillance pour la veuve d’un zelé Concitoyen, que vous avez daigné jadis honorer de votre puissante protection.
            Nommé Consul americain au port de Sette Sur la mediterranée pendant votre presidençe, mr Walsh n’a cessé durant plusieurs années d’exercice, de Secourir de tous Ses moyens les americains qui ont reclamé Sa Sollicitude; trop heureux lorsqu’il Se presentoit une occasion de faire du bien a Ses chers compatriotes!  mais ce zéle Si recommandable et dont il Se Glorifioit, ne l’a pas mis lui meme a l’abri des plus cruels revers.  en effet les Secousses politiques qui Si long temps ont agité l’europe, contrarierent constament Ses efforts, en interceptant Ses rapports commerciaux et paralysant Ses talents.  de telle Sorte que Sa fortune en Souffrit de vives atteintes.  la paix generale et la liberté des mers arriverent enfin.  mais hélas!  mr Walsh rongé de peines et atteint d’une maladie grave, y Succomba le 14. 9bre 1814, presqu’au moment ou le traité qui fut Signé quelques mois aprés, lui promettoit les plus belles esperançes.  Ses dernieres volontés m’ont rendu heritiere universelle de Ses Biens presents et a venir;  c’est a ce titre, monsieur, et en qualité de veuve d’un Consul de votre nation, mais plus encore d’apres vos vertus et votre Bienfaisançe, que je prends la liberté de vous interceder pour Connaitre un fait qui importe puissament a mes interets.  il S’agit d’une heredité considerable que feu mr le major Walsh, mort a la floride il y a douze ou treize ans, laissa a mon epoux; ce qu’il apprit Seulement d’une maniere indirecte, ainsi que je vais avoir l’honneur de Vous l’exposer.
            en 1806 ou 1807, mr Walsh residant a montpellier, recut une lettre de monsieur Skipwith, alors consul general des etats unis d’amerique a paris, lui annonçant que Mr hunts americain S’etoit presenté chez lui pour demander des renseignements Sur un nommé peter Walsh, irlandais de nation, natif de Waterford, negotiant negoçiant a cadix, lequel venoit d’heriter depuis peu des Biens Delaissés par feu le major Walsh, mort a la floride, Sans designation precise du lieu;  ajoutant que vû l’absence d’heritier, le gouvernement avoit mis les biens Sous le Sequestre.  mr hunts dit en outre a mr Skipwith, que Si l’heritier etant connu, vouloit donner les fonds et titres necessaires, il Se chargeroit volontiers de le faire rentrer dans Ses droits.  mr Walsh dans Sa réponse a ce dernier, convint etre la personne designée par le testateur qu’il Connaissoit particuliérement Comme Son parent; ce qui d’ailleurs etoit evident puisqu’il reunissoit en lui tous les caracteres indiqués dans l’acte, ayant habité vingt ans a cadix, ou le major Walsh le croyoit encore lors de Son decés; mais il observa en faisant Ses remerciments a mr Skipwith que les circonstances politiques et Surtout la guerre, S’opposoient a toutes demarches dans le moment; Se reservant de faire valoir Ses droits lorsque la paix auroit lieu.  j’ai eu l’honneur de vous faire part que la mort me ravit mon epoux peu de temps avant cette heureuse epoque;  de telle Sorte que les choses en Sont demeurées dans le meme etat 
jusqu’a ce moment; n’ayant Scû depuis Son decés, quels moyens employer pour avoir des 
renseignements certains.
            quoique mr Walsh n’ait point laissé de posterité; j’ai deux nieces interessantes qu’il regardoit commes Ses propres filles; et ce Seroit mal remplir Ses intentions Si je ne cherchois a leur faire tout le bien qui est en ma puissançe; aussi ce motif pressant est-il le Seul mobile de toutes mes demarches.  Serois-je assez heureuse, monsieur, pour vous inspirer quelqu’interet Sur leur Sort et le mien?  et oserois-je vous Supplier de vouloir bien employer votre pouvoir et vos relations etendues, a decouvrir S’il est reëllement vrai qu’a l’epoque ci dessus designée, le major Walsh est mort a la floride, laissant des biens dont le gouvernement ou quelque pretendu heritier Se Soit emparé?  il Seroit Surtout important d’etre instruit du lieu de Sa residence a l’epoque de Son decés; et S’il a fait les dispositions dont mr hunts avoit fait part a mr Skipwith.  c’est monsieur, la graçe que j’implore de votre caractere bienfaisant; et qu’il vous est plus facile que tout autre de m’accorder, quelles que  Soient les difficultés, par l’influence que vous donne la haute dignité ou vous avez eté elevé, et mieux encore la reputation d’homme probe et vertueux que vous vous etes Si justement acquis.
            Si par l’effet de vos bontés la verité m’etoit connue, je ferai les diligences necessaires et enverrai les pieces legalisées pour justifier mes droits a l’heredité.  daignez, monsieur, acceder a la priere d’une veuve eplorée, m’honorer d’une réponse et etre d’ailleurs bien convaincu que quels que Soient les resultats, personne n’est avec plus de respect et de veneration que moi,
            
               votre tres humble et obeissante Servante
              V. Walsh
            
          
          
            mon adresse est: Mde Veuve Walsh, maison vernet,
            prés le peyrou,
               a montpellier—
          
          
          Editors’ Translation
          
            
              
                Sir
                26 November 1818
              
              The high consideration and profound respect for you that my late husband, Mr. Walsh, inspired in me, together with my strong belief in your generous character, embolden me to tell you of my misfortunes and implore your benevolence toward the widow of a zealous fellow citizen, whom in the past you have honored with your powerful protection.
              Named American consul at  the Mediterranean port of Cette during your presidency, Mr. Walsh never ceased, during several years in that post, to help by all possible means Americans who requested his solicitude. He was only too happy to have a chance to assist his dear fellow citizens!  But this zeal, which is so commendable and in which he took great pride, did not shelter him from the most cruel setbacks.  Indeed, the political upheavals that agitated Europe for so long constantly thwarted his efforts by blocking his commercial relations and paralyzing his talents, to such an extent that his fortune suffered severely.  General peace and freedom of the seas finally came.  But alas!  Eaten away by sorrow and afflicted by a grave illness, Mr. Walsh succumbed on 14 November 1814, not long before the signing a few months later of a treaty that would have promised to fulfill his highest hopes.  His last will made me the sole heiress to his estate, present and future.  In this capacity, Sir, and as the widow of a consul of your nation, but even more because of your virtues and benevolence, I take the liberty of asking your intercession to discover a fact that matters greatly to me.  It concerns a considerable inheritance that the late Major Walsh, who died in Florida twelve or thirteen years ago, left to my husband, and about which he learned only indirectly, as I will have the honor to explain.
              In 1806 or 1807 Mr. Walsh, who resided in Montpellier, received a letter from Mr. Skipwith, then consul general of the United States of America at Paris, advising him that Mr. Hunts, an American, had presented himself at his house asking for information regarding a man named Peter Walsh, an Irish national, born in Waterford, merchant in Cádiz, and who had just inherited an estate left by the late Major Walsh, who had died at an undesignated location in Florida.  He added that, in the absence of an heir, the government had sequestered the estate.  Moreover, Mr. Hunts told Mr. Skipwith that, if the heir was identified and could produce the necessary funds and titles, he would be happy to help restore him to his rights. Mr. Walsh acknowledged  in his reply to Mr. Skipwith that he was the person named by the testator, whom he knew well as his relative. Besides, this fact was obvious inasmuch as he combined in his person all the characteristics indicated in the document, having lived in Cádiz for twenty years, where Major Walsh still believed him to be at the time of his own death. But in thanking Mr. Skipwith he observed that political circumstances, and the war above all, prevented him from taking any steps at that time, and that he would wait until the return of peace to assert his rights.  I have already informed you that death robbed me of my spouse shortly after this happy time.  Things have remained unchanged since my husband’s death, as I do not know how to obtain reliable information.
              Although Mr. Walsh left no descendants, I have two fascinating nieces whom he treated like his own daughters, and I would be carrying out his wishes very poorly if I did not try to do them all the good in my power. This pressing reason is the only motive for all my steps.  Will I be so fortunate, Sir, as to inspire some interest in their fate and mine?  And will I dare beg you to be so kind as to use your power and extensive connections to find out if it is really true that Major Walsh died in Florida at the abovementioned time, leaving an estate which the government or some alleged heir has seized?  Above all, it would be important to learn his place of residence at the time of his death and whether he made the arrangements of which Mr. Hunts informed Mr. Skipwith.  This, Sir, is the favor that I beg of your benevolent disposition, which is easier for you than for anyone else to grant me, whatever the difficulties may be, given the highly dignified position you have attained and, better yet, your justly acquired reputation as a man of probity and virtue.
              If I find out the truth as a result of your kindness, I will hasten to take the necessary steps and will send notarized forms in order to prove my right to the inheritance.  Please, Sir, deign to accede to the prayer of a tearful widow, honor me with a reply, and be sure that, whatever the result, I am, with as much respect and veneration as anyone,
              
                your very humble and obedient servant
                Widow Walsh
              
            
            
              My address is: Madame Widow Walsh, Maison Vernet,
              at  the Peyrou,
                 Montpellier—
            
          
        